Citation Nr: 1806718	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  08-30 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of right knee medial meniscal tear with chondromalacia patellae. 

2.  Entitlement to an initial rating in excess of 10 percent for residuals of left knee medial meniscal tear with chondromalacia patellae.  

3.  Entitlement to an initial rating in excess of 10 percent prior to September 22, 2016, and in excess of 20 percent thereafter, for left knee instability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1986 to August 1990 and from August 2006 to June 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2010, the Veteran testified at a hearing before a Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.  

This matter was previously before the Board in July 2010, September 2014, August 2016, and April 2017 and was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is required to obtain compliance with a prior Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that an United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order).

In June 2017, the Veteran underwent a VA examination, in accordance with an April 2017 remand.  The April 2017 remand instructed the VA examiner to record the results of range of motion testing for the bilateral knees on both active and passive motion, and in weight-bearing and nonweight-bearing states.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, the remand instructed the examiner to indicate whether there would be additional functional impairment during flare-ups, and to note the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss, if at all possible.  The remand indicates that if this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

In Correia, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Thirty-eight C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

The June 2017 VA examiner indicated that there was pain on passive range of motion testing.  Although range of motion testing measurements in degrees of both knees was noted in the June 2017 examination report, it is unclear whether it was active or passive.  Therefore, the Board finds that the June 2017 VA examination is inadequate because it does not include the range of motion testing results on active and passive motion, which is required by Correia.  In addition, the examiner noted that right and left knee pain significantly limited functional ability with flare-ups, but indicated that she was not able to describe the limitations in terms of range of motion.  However, the examiner did not provide an explanation for why she was not able to describe the functional limitations in terms of range of motion.  Since the information required pursuant to the April 2017 remand was not provided, the examination report is inadequate for rating purposes.  See Stegall, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his bilateral knee disabilities.  The claims folder, AND A COPY OF THIS REMAND, should be made available to and reviewed by the examiner.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail.  The examiner is requested to address the following:

(a)	Provide the current ranges of motion testing for pain on both active and passive motion as well as in weight-bearing and in nonweight-bearing states for the bilateral knees.  If the examiner is unable to conduct the required testing or concludes that such testing is not necessary in this case, the examiner should clearly explain why that is so.

In reporting the range of motion, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.

If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion as to whether there would be additional functional impairment on repeated use over time or, during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  

If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, or if the examination is not conducted immediately after repeated use over a prolonged period of time, the examiner should still provide an estimate of additional functional loss during flare-ups or on repeated use, based on the Veteran's description of his flares' severity, frequency, duration, and/or functional loss manifestations.  If it is not feasible to estimate or precisely determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.

(b)	Review the bilateral knee examinations in November 2007, May 2009, September 2010, January 2015, September 2016, and June 2017 and opine as to whether the above requested measurements for active and passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examination, and if not, how they would have differed.

Comprehensive rationales must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.  Examples include: additional information would be needed to provide the necessary opinion (in which case, the examiner should identify the additional information needed) or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  The RO should review the examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken in accordance with Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

